Citation Nr: 1821467	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to service connection for shortness of breath (SOB), also claimed as chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a rating in excess of 10 percent for mechanical low back pain, with small disc protrusion, narrowing, and probable degenerative changes at L2, L3 (mechanical low back pain).

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left leg, associated with mechanical low back pain.

6.  Entitlement to initial increased ratings for mood disorder associated with mechanical low back pain, evaluated as 30 percent disabling prior to December 16, 2015, and as 50 percent disabling from December 16, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1979 and from November 1979 to May 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2014, the Board remanded the claims so that the Veteran could be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  The requested hearing before the undersigned VLJ was held in June 2015.  A written transcript of the hearing has been prepared and incorporated into the evidence of record. 

In September 2015, the Board reopened the claims for entitlement to service connection for bilateral knee disorders, HTN and SOB, also claimed as COPD.  The RO remanded the reopened claims and the additional claims for increased ratings for mechanical low back pain, left leg radiculopathy and a mood disorder, for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Outstanding Medical Records

Initially, the Board notes that the Veteran has reported that he has received treatment at the Hinesville, Georgia VA Medical Center, Savannah, Georgia VA Medical Center and Charleston, South Carolina VA Hospital (including a May 2016 back MRI), for his claimed disabilities.  He has requested that these treatment records be obtained and associated with the claims file and considered in his appeal.  See October 2016 and June 2017 statements from the Veteran.  

The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159 (e).


Bilateral Knee Disorders

In accordance with the Board's September 2015 remand, the Veteran was afforded a VA examination for his claimed bilateral knee disorders in January 2016.  The examiner diagnosed a left knee strain and left knee bursitis.  No diagnosis was made for the right knee.  The examiner also noted that current knee X-rays were normal and there was no evidence of arthritis.  The examiner concluded that the Veteran's in-service knee complaints (pain with running) and diagnosis of bursitis in November 1992 were transient, and as there was no evidence of a chronic knee disability at separation in 1997 and no evidence of treatment for knee problems until April 2009, 13 years after separation from service, the current bilateral knee disabilities are not related to service.  

Notwithstanding the evidence noted above, as noted in the September 2015 remand, private treatment records dated in February 2015, just one year prior to the January 2016 examination, show treatment for bilateral patellofemoral syndrome and X-rays reflect bilateral osteoarthritis of the knees.  Furthermore, a June 2015 statement from a private physician at Winn Army Community Hospital indicates that the Veteran was receiving treatment for bilateral knee osteoarthritis, which the doctor opined was more likely than not due, in large part, to repetitive wear on the knee joints during his extensive military service.  The private physician did not provide a rationale for his opinion and therefore, it is inadequate, by itself, for a grant of service connection.  Nevertheless, the Board finds that another VA examination and opinion is needed to reconcile the conflicting medical evidence of record regarding the claimed bilateral knee disorder.

Furthermore, the Board finds that as the January 2016 VA examiner's negative opinion is essentially based on the absence of evidence in the service treatment records and the absence of a diagnosed knee disability for many years after service, the opinion is inadequate for evaluation purposes.  In this regard, service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303(d) (2017).  The January 2016 examiner did not provide an opinion as to whether the knee disabilities identified after service are related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).
Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current knee disability is necessary.  See 38 C.F.R. § 4.2 (2017).

SOB, Also Claimed as COPD

In accordance with the Board's September 2015 remand, the Veteran was afforded a VA examination for his claimed respiratory disorder in January 2016.  He was diagnosed with COPD.  The examiner noted that although the Veteran was seen several times during service for shortness of breath and cough, chest X-rays were always normal and no lung disability was diagnosed at separation from service.  The examiner also noted that there is no evidence of treatment for lung symptoms or lung disease until 2005, nine years after separation from service, and the Veteran smoked cigarettes for 40 years.  Based on this evidence, the examiner opined that the currently diagnosed COPD is not related to in-service SOB and cough or upper respiratory tract infections, which he was treated for over a period of 17 years.

The Board finds the January 2016 examiner's opinion inadequate for evaluation purposes.  In this regard, it is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, as noted above, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2017).  The January 2016 examiner did not provide an adequate opinion as to whether the COPD identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Board also finds that examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current respiratory disability, including COPD, is necessary.  
See 38 C.F.R. § 4.2 (2017).

The Board also notes that the Veteran has alleged that he was exposed to diesel fumes, smoke, CS gas and other hazardous materials in service.  He also alleges that he was exposed to asbestos in old government buildings and quarters during service.  Specifically, he claims he was exposed in the 5th Corps Headquarters IG Farben building in Frankfurt, Germany from 1983-1986, where loose asbestos was under the raised floor of the SCIF where he worked and all wiring was run under the floor in the loose asbestos to the equipment.  He also claims he was exposed to asbestos while he was at the Field Station Kunia from 1989-1993 when they had a PCB spill and had contractors remove asbestos from the field station.  He contends that his currently diagnosed COPD is related to such exposure.  See August 2013 statement from the Veteran.  There is no medical opinion of record addressing the Veteran's claim that his currently diagnosed COPD is related to exposure to asbestos, diesel fumes, smoke, CS gas and other hazardous materials during service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  


HTN

In accordance with the Board's September 2015 remand, the Veteran was also afforded a VA examination for his claimed HTN in January 2016.  The examiner opined that as there was no evidence of treatment for HTN in the service treatment records and the first evidence of a diagnosis of HTN was in September 2005, nine years after the Veteran's discharge from service, the currently diagnosed HTN is not related to in-service high blood pressure readings.  The Board points out that as noted in the September 2015 remand, a detailed review of the service treatment records reveals at least three blood pressure readings (diastolic), which meet the criteria for HTN under VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  The Board finds that as the examiner did not acknowledge the noted in-service high blood pressure readings in his negative opinion, the opinion is based on an inaccurate factual premise, and is therefore, inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current hypertension is necessary.  See 38 C.F.R. § 4.2 (2017).

Increased Rating Claims

With regard to the Veteran's claims for increased ratings, the Board notes that the Veteran has reported that the disabilities have increased in severity since his most recent VA examinations in December 2015 and January 2016.  Specifically, he alleges that he can no longer stand for more than 10 minutes without experiencing back pain and sciatica; he uses a cane for support; he has almost fallen several times; and he has experienced neurological problems, such as anal leakage.  He also claims that his depression has increased since he can't do much anymore and due to increased back pain, that he spends most of his time in bed, and that he has been having difficulty concentrating and doing his job.  See September 2016 statements from the Veteran.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examinations, the Board finds that new VA examinations are warranted to ascertain the current severity of the Veteran's service-connected mood disorder, mechanical low back pain and left leg radiculopathy.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran is advised that it is his responsibility to report for examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file/e-folder all relevant VA medical records not already of record.  Specifically, VA treatment records from the Hinesville, Georgia VA Medical Center, Savannah, Georgia VA Medical Center and the Charleston, South Carolina VA Hospital (including a May 2016 back MRI) dated from January 2016 to the present should be obtained and added to the claims folder/efolder.

2.  Ask the Veteran to identify all non-VA medical providers who have treated him for his claimed bilateral knee disorders, respiratory disorder, HTN, mechanical low back pain, left leg radiculopathy and mood disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, which are not already in the claims folder/efolder. 

If the RO is unsuccessful in obtaining any such identified evidence, it should document the efforts to obtain the records, and request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed right and left knee disorder, including knee strain, osteoarthritis and patellofemoral syndrome.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

The examiner should clearly state all right and left knee conditions diagnosed, including arthritis.  The examiner should also reconcile conflicting diagnoses in the record.

For each right and left knee disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left knee disability is causally related to and/or increased in severity beyond its natural progression due to any service-connected disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed respiratory disability, including COPD.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disability, including COPD, originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service, to include his claimed exposure to asbestos, diesel fumes, smoke, CS gas and other hazardous materials.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disability, including COPD, is causally related to and/or increased in severity beyond its natural progression due to any service-connected disability.

The examiner is advised that the Veteran is competent to report treatment and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed hypertension.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension is causally related to and/or increased in severity beyond its natural progression due to any service-connected disability.

The examiner is advised that the Veteran is competent to report treatment and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Afford the Veteran a VA examination of the lumbar spine to determine the current severity of his service-connected mechanical low back pain, including any associated neurological impairment.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report. 
Any indicated studies, including X-ray studies, should be performed.

All clinical findings should be recorded in detail, to include range of motion testing for active motion, passive motion, weight-bearing, and nonweight-bearing to the extent possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis. 

The examiner should identify any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

The examiner should specifically identify the frequency and duration of any periods of bed rest with treatment prescribed by a physician.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected mechanical low back pain.

7.  Afford Veteran examination to determine the current severity of his service-connected radiculopathy, left leg.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examiner should identify the nerves involved and indicate whether there is complete or partial paralysis, neuralgia or neuritis; and whether any partial paralysis is mild, moderate, moderately severe, or severe.

The examiner should note any other neurologic disability present, and should note the presence and severity of any muscle atrophy; whether the left foot dangles or drops, whether movement of muscles is possible below the knee, and whether there is weakened or lost flexion of the left knee.

8.  Afford the Veteran an examination to determine the current severity of his service-connected mood disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed

The examiner should specifically provide the following:

(a) The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected mood disorder. 

(b) The examiner should describe the impact of the Veteran's mood disorder on his occupational and social functioning.  The examiner should also comment on functional impairment caused solely by the Veteran's service-connected mood disorder.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

9.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's service connection and increased rating claims, based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

